DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-11, filed 2/2/21, with respect to 1-13 and 15-17 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an input device and specifically including “support that is connected to the movable section via an elastic component and supports the movable section, the elastic component including at least two flat springs;”… “a main body that supports the support”… “when the pressing operation is performed on the moveable section to apply pressure in the pressing operation direction, the movable section, the at least two flat springs, and the support integrally move together and as a whole in the pressing operation direction with respect to the main body, and when the actuator vibrates in the predetermined vibration direction, the moveable section moves with respect to the support to cause warping of the at least two flat springs.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	3/19/2021

			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623